NON-FINAL REJECTION AFTER FILING RCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 is deemed to be indefinite because the word “wherein” is used twice right next to each other. 

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 29, 32-34, 39-40, 42-52 and 57-58 is/are rejected under 35 U.S.C. 103 as being obvious over Watanabe U.S. Patent Application Publication No.: 2013/0256636 A1 optionally in view of anyone of the following: Spreitzer et al. U.S. Patent Number 2007/0173578 A1 or CN 103360862 A or JP 2013-214397 A or CN 103080226 A.
Watanabe teaches a function layer ink used for forming a function layer by a liquid coating process contains a function layer material containing a macromolecular material or a low-molecular-weight material, and a mixed solvent containing solvent A and solvent B. Solvent A has a viscosity in the range of 0.01 to 0.05 Pas, and solvent B has a viscosity of less than 0.01 Pas and a lower boiling point than solvent A. The 
FIG 10A sets forth the mixed solvents A and B used in Examples 1-5. One of the two listed solvents A is ethylene glycol monophenyl ether (i.e. 2-phenoxy ethanol) which is applicant’s elected species for Solvent A. When ethylene glycol monophenyl ether (i.e. 2-phenoxy ethanol) is used as solvent A, solvent B is selected from such solvents as cyclohexanebenzene, 3-phenoxytoluene, dimethylnaphthalene etc. all of which read on applicant’s claimed solvent B. As way of illustration only, Fig 10A directly teaches the solvent mixture combination of: 1) glycol monophenyl ether (i.e. 2-phenoxy ethanol) as solvent A and 2) 3-phenoxytoluene as solvent B. 
Watanabe’s section [0097] sets forth low-molecular-weight functional materials, all of which are deemed to have a molecular weight of 1000 g/mol or less as required in applicant’s dependent claim 58. 
Section [0097] reads as follows: “P-type low-molecular-weight materials include arylcycloalkane compounds, such as 1,1-bis(4-di-p-triaminophenyl)cyclohexane and 1,1'-bis(4-di-p-tolylaminophenyl)-4-phenylcyclohexane; arylamine compounds, such as 4,4',4''-trimethyltriphenylamine, N,N,N',N'-tetraphenyl-1,1'-biphenyl-4,4'-diamine, N,N'-diphenyl-N,N'-bis(3-methylphenyl)-1,1'-biphenyl-4,4'-diamine (TPD1), N,N'-diphenyl-N,N'-bis(4-methoxyphenyl)-1,1'-biphenyl-4,4'-diamine (TPD2), N,N,N',N'-tetrakis(4-methoxyphenyl)-1,1'-biphenyl-4,4'-diamine (TPD3), N,N'-bis(1-naphthyl)-N,N'-diphenyl-1,1'-biphenyl-4,4'-diamine (.alpha.-NPD), and TPTE; phenylenediamine compounds, such as N,N,N',N'-tetraphenyl-p-phenylenediamine, N,N,N',N'-tetra(p-tolyl)-p-phenylenediamine, and N,N,N',N'-tetra (m-tolyl)-m-phenylenediamine (PDA); carbazole compounds, such as carbazole, N-isopropylcarbazole, and N-phenylcarbazole; stilbene compounds, such as stilbene and 4-di-p-tolylaminostilbene; oxazole compounds, such as OxZ; triphenylmethane compounds, such as triphenylmethane and m-MTDATA; pyrazoline compounds, such as 1-phenyl-3-(p-dimethylaminophenyl)pyrazoline; benzine(cyclohexadiene) compounds; triazole compounds such as triazole; imidazole compounds such as imidazole; oxadiazole compounds, such as 1,3,4-oxadiazole and 2,5-di(4-dimethylaminophenyl)-1,3,4-oxadiazole; anthracene compounds, such as anthracene and 9-(4-diethylaminostyryl) anthracene; fluorenone compounds, such as fluorenone, 2,4,7-trinitro-9-fluorenone, and 2,7-bis(2-hydroxy-3-(2-chlorophenylcarbamoyl)-1-naphthylazo)fluorenone; aniline compounds, such as polyaniline; silane compounds; pyrrole compounds, such as 1,4-dithioketo-3,6-diphenylipyrro-3,4-c)pyrropyrrole; fluorene compounds, such as fluorene; porphyrin compounds, such as porphyrin and metal tetraphenyl porphyrins; quinacridone compounds, such as quinacridone; metal or non-metal phthalocyanine compounds, such as phthalocyanine, copper phthalocyanine, tetra-t-butyl copper phthalocyanine, and iron phthalocyanine; metal or non-metal naphthalocyanine compounds, such as copper naphthalocyanine, vanadyl naphthalocyanine, and monochloro gallium naphthalocyanine; and benzidine compounds, such as N,N'-di(naphthalene-1-yl)-N,N'-diphenylbenzidine, and N,N,N',N'-tetraphenylbenzidine.”. 
Applicant’s attention is specifically drawn to section [0159] in Example 5, wherein solvent A is ethylene glycol monophenyl ether (i.e. 2-phenoxy ethanol) and solvent B is 3-phenoxytoluene as set forth in FIG 10A.
Then, a solution containing 0.25% by weight of a p-type low-molecular-weight material in a mixed solvent (non-aqueous solvent A+non-aqueous solvent B, shown in the tables of FIGS. 10A and 10B) was elected onto the hole injection layers by an ink let method. The coating of the hole transport layer material was dried under reduced pressure, and thus hole transport layers having a thickness of 20 nm was formed. The hole transport lavers were fired by heating at 180.degree. C. in a nitrogen atmosphere for one hour.”. 
Watanabe differs from applicant’s claimed invention in the following ways: 1) there does not seem to be a direct teaching (i.e. by way of an example) to where a third solvent (i.e. solvent C) is actually used in combination with solvents A and B and 2)  it is unclear if the concentration of ethylene glycol monophenyl ether (i.e. 2-phenoxy ethanol) as solvent A, and the concentration of solvent B (e.g. 3-phenoxytoluene) as used in section [0159] of Example 5, actually fall within applicant’s claimed vol.% concentration ranges. 
It would have been obvious to one having ordinary skill in the art to use Watanabe’s FIG 10A as strong motivation to actually use a third solvent (i.e. solvent C) in combination with solvents A and B. As way of illustration only, FIG 10A directly teaches the following two solvent combinations namely: Combination 1: solvent A (ethylene glycol monophenyl ether (i.e. 2-phenoxy ethanol) in combination with solvent B 3-phenoxytoluene (boiling point 268oC), and Combination 2: solvent A (ethylene glycol monophenyl ether (i.e. 2-phenoxy ethanol) in combination with solvent B cyclohexylbenzene (boiling point 238oC). As can be seen the boiling point of solvent B cyclohexylbenzene is 30oC lower than the boiling point of solvent B 3-phenoxytoluene. 
use a combination of Watanabe’s B solvents ((i.e. 3-phenoxytoluene (boiling point 268oC) with cyclohexylbenzene (boiling point 238oC)), wherein cyclohexylbenzene (boiling point 238oC) could be viewed as being solvent C, thus fully meeting applicant’s claim 32 requirement that solvent C has at least a 10oC lower boiling point than solvent B. 
It would also have been obvious to one having ordinary skill in the art to use FIG 10A disclosure of using 0.1% to 10% by weight of Solvent A (ethylene glycol monophenyl ether (i.e. 2-phenoxy ethanol) in combination with solvent B (e.g. 3-phenoxytoluene) as strong motivation to actually make a solvent mixture of A and B, wherein the concentration of solvent A falls within applicant’s claimed range of 5 to 60 vol% (see claim 40) and the concentration of solvent B falls within applicant’s claimed range of 5 to 95 vol. % (see claim 42). 
As way of illustration only, if the concentration of solvent A (ethylene glycol monophenyl ether (i.e. 2-phenoxy ethanol) is selected to be say 8% by weight, the volume percentage of solvent A would fall within applicant’s claimed range of 5 to 60 vol% for claim 40, and the volume percentage of solvent B would fall within applicant’s claimed range of 5 to 95 vol. % as required in claim 42.
Watanabe can optionally be taken in view of anyone of the following: Spreitzer et al. U.S. Patent Number 2007/0173578 A1 or CN 103360862 A or JP 2013-214397 A or 
As way of illustration, Spreitzer et al. teach solutions of at least one organic semiconductor, in a solvent mixture of at least three different organic solvents A, B and C. The invention is characterised in that the solvents A and B are good solvents for the organic semiconductor, the solvent C is a bad solvent for the organic semiconductor, and Sdp.(A)<Sdp.(C)<Sdp.(B) holds good for the boiling points (Sdp.) of the solvents. The invention also relates to the use of said solutions in printing methods for producing layers of the organic semiconductor on substrates, especially in the electronics industry, see abstract.
Spreitzer et al.’s sections [0043]-[0045] and [0062] disclose what is meant by “organic semi-conductors according to the invention. 
Section [0043] reads as followed: “For the purposes of this application, organic semiconductors are taken to mean low-molecular-weight, oligomeric, dendritic or polymeric, organic or organometallic compounds or mixtures of compounds which, as a solid or layer, have semiconducting properties, i.e. in which the energy gap between the conduction and valence bands is between 0.1 and 4 eV.” [Emphasis added].
The organic semiconductor used here is either a pure component, which then only comprises one high-molecular-weight component, or a mixture of two or more components, at least one of which must have semiconducting properties. In the case of the use of mixtures, however, it is not necessary for each of the components to have semiconducting properties. Thus, for example, inert low-molecular-weight compounds can be used in combination with semiconducting polymers. It is likewise possible to use non-conducting polymers, which serve as inert matrix or binder, together with one or more low-molecular-weight compounds having semiconducting properties.” [Emphasis added].
Section [0062] reads as followed: “Preference is furthermore also given to solutions of non-conducting polymers (matrix polymers) which comprise low-molecular-weight, oligomeric, dendritic or polymeric organic and/or organometallic semiconductors.” [Emphasis added].
Please note that said low-molecular weight semi-conductor materials are deemed to have a molecular weights that fall well within applicant’s claimed limitations of equal to or less than 3000 g/mol for claim 29, equal to or less than 2000 g/mol for claim 57 and equal to or less than 1000 g/mol for claim 58. 
Spreitzer et al.’s Example 1 reads as following: “Solutions of polymer POLY1 in mixtures of anisole, 4-methylanisole (each solvent A), veratrol (solvent B) and decalin (solvent C) 1.1 Materials Employed: [0103] Polymer POLY1 is a polymer in accordance with Example P17 in WO 02/077060, in accordance with the ordered variant in accordance with Example P1 from DE 10337077.3. The batch POLY1-B6 used here has an Mw of 220 k g/mol, an Mn of 70 k g/mol and an Mp of 180 k g/mol. A solution comprising 14 g/l in anisole/o-xylene has a viscosity (at 500 s-1) of about 6.6 mPas. [0104] Solvents: [0105] Anisole; boiling point 154.degree. C.; solubility of POLY1-B6>30 g/l. [0106] 4-Methylanisole; boiling point 174.degree. C.; solubility of POLY1-B6>30 g/l. [0107] Veratrol: boiling point 207.degree. C.; solubility of POLY1-B6>30 g/l. [0108] Decalin (isomer mixture): boiling point 187.degree. C.; solubility of POLY1-B6<0.05 g/l. 1.2”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29, 32-34, 39-40, 42-52 and 57-58 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-43 of copending Application No. 17/252,376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is massive overlap of the claimed inventions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 08/09/21 with the amendment entered with the RCE filed 08/24/21, have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. 
In view of applicant’s amendment, a new grounds of rejection of applicant’s pending claims over Watanabe, optionally in view  of anyone of the following: Spreitzer et al. U.S. Patent Number 2007/0173578 A1 or CN 103360862 A or JP 2013-214397 A or CN 103080226 A, has been made as set forth above.
The Examiner is confused why applicant asserted in their REMARKS that because Watanabe does not teach (i.e. by way of a specific example) a tri-solvent system for the low molecular weight functional material, that this fact means that Watanabe must be dropped as a prior-art reference. The Examiner was very clear in the previously made final rejection, mailed 06/09/21, that Watanabe’s disclosure by itself supplies sufficient motivation to one having ordinary skill in the art to employ a tri-solvent combination for the low molecular weight functional material. 
The following is a direct quote from said final rejection: “It would have been obvious to one having ordinary skill in the art to use Watanabe’s FIG 10A as strong motivation to actually use a third solvent (i.e. solvent C) in combination with solvents A and B. As way of illustration only, FIG 10A directly teaches the following two solvent combinations namely: Combination 1: solvent A (ethylene glycol monophenyl ether (i.e. 2-phenoxy ethanol) in combination with solvent B 3-phenoxytoluene (boiling point 268oC), and Combination 2: solvent A (ethylene glycol monophenyl ether (i.e. 2-phenoxy ethanol) in combination with solvent B cyclohexylbenzene (boiling point 238oC). As can be seen the boiling point of solvent B cyclohexylbenzene is 30oC lower than the boiling point of solvent B 3-phenoxytoluene. 
Please note that it is well established by the courts that to employ two or more materials in combination for the same purpose they are taught as being individually useful is not patentable outside a showing of unexpected and superior results, see In re Kerhoven, 205 USPQ 1069 (CCPA 1980). As such, it would have been obvious to one having ordinary skill in the art to use a combination of Watanabe’s B solvents ((i.e. 3-phenoxytoluene (boiling point 268oC) with cyclohexylbenzene (boiling point 238oC)), wherein cyclohexylbenzene (boiling point 238oC) could be viewed as being solvent C, thus fully meeting applicant’s claim 32 requirement that solvent C has at least a 10oC lower boiling point than solvent B.”.
 Nevertheless, in the present non-final office action, the Examiner has modified the previous prior-art rejection over Watanabe alone, to where Watanabe can optionally be taken in view of anyone of the following: Spreitzer et al. U.S. Patent Number 2007/0173578 A1 or CN 103360862 A or JP 2013-214397 A or CN 103080226 A, for their individual disclosures that it is well known in the art to use a tri-solvent mixture in combination with either high or low molecular weight functional materials. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761